Judgment of the circuit court vacated and cause remanded on the grounds stated in the journal entry.
*471It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, vacated on the ground that the court erred in the rejection of evidence offered by the plaintiff in error and in holding that it was without jurisdiction to try the question as to the division of the property, in holding that such division of property was not alimony, and the cause therefore not appealable; and this cause is remanded to the circuit court of Montgomery county with direction to proceed to hear the cause upon its merits, and further proceedings according to law.
Spear, C. J., Davis, Shauck, Price, Johnson and Donahue, JJ., concur.